--------------------------------------------------------------------------------

MINING PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference February 29, 2008.

BETWEEN:

635239 B.C. LTD.
Suite 650 – 1500 West Georgia Street
Vancouver, BC V6G 3A9

(the “Vendor”)

AND:

GENERAL METALS CORPORATION
1 East Liberty Street, Suite 6000, Reno, NV 89501

(the “Purchaser”) WHEREAS:

A. The Vendor is the registered beneficial owner of an undivided one hundred
percent (100%) interest in and to those certain mineral interests which are more
particularly described in Schedule "A" attached hereto (the “Property”); and

B. The Vendor wishes to sell to the Purchaser an undivided one-hundred percent
(100%) interest in and to the Property and any deposits of minerals on the
Property, and the Purchaser wishes to acquire the same on the terms and subject
to the conditions as are more particularly set forth herein.

THEREFORE in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

1.

DEFINITIONS AND INTERPRETATION

      1.1

For the purposes of this Agreement:

      (a)

"Affiliate" means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a party to this Agreement. For purposes of the
preceding sentence, "control" means possession, directly or indirectly, of the
power to direct or cause direction of management and policies through ownership
of voting securities, contract, voting trust or otherwise;

      (b)

"Effective Date" means, February 29, 2008;

      (c)

"Ore" shall mean any minerals of commercial economic value mined from the
Property;

      (d)

"Payment" means the payments contemplated in paragraph 3.2;

      (e)

"Product" shall mean Ore mined from the Property and any concentrates or other
materials or products derived therefrom, but if any such Ore, concentrates or
other


--------------------------------------------------------------------------------

materials or products are further treated as part of the mining operation in
respect of the Property, such Ore, concentrates or other materials or products
shall not be considered to be "Product" until after they have been so treated.

  (f)

"Property" means properties in the Province of Ontario, more particularly
described in Schedule "A" of this Agreement;

        (g)

"Property Rights" means all licences, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties, either
before or after the date of this Agreement, and necessary for the development of
the Property or for the purpose of placing the Property into production or of
continuing production on the Property; and

        (h)

"Shares" means fully paid and non-assessable common shares in the capital of the
Purchaser, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.


1.2 For the purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:       (a) "this Agreement" means this
mining acquisition agreement and all Schedules attached hereto;       (b) any
reference in this Agreement to a designated "Section", "Schedule", "paragraph"
or other subdivision refers to the designated section, schedule, paragraph or
other subdivision of this Agreement;       (c) the words "herein" and
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision of this Agreement;      
(d) any reference to a statute includes and, unless otherwise specified herein,
is a reference to such statute and to the regulations made pursuant thereto,
with all amendments made thereto and in force from time to time, and to any
statute or regulations that may be passed which has the effect of supplementing
or superseding such statute or such regulation;       (e) any reference to
"party" or "parties" means the Vendor, the Purchaser, or both, as the context
requires;       (f) the headings in this Agreement are for convenience of
reference only and do not affect the interpretation of this Agreement; and      
  (g) all references to currency refer to Canadian dollars.       1.3 The
following are the Schedules to this Agreement, and are incorporated into this
Agreement by reference:

Schedule "A": Property-Legal Description and Location

2

--------------------------------------------------------------------------------


2.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE PURCHASER

      2.1

The Vendor represents and warrants to the Purchaser that:

      (a)

the Vendor is the beneficial owner of the Property and the Vendor has the full
right, power, capacity and authority to enter into, execute and deliver this
Agreement;

      (b)

to the best of the Vendor’s knowledge, the Property is free and clear of, and
from, all liens, charges and encumbrances with all assessment work therein
having been duly completed through the year ended December 31, 2008;

      (c)

the Vendor holds all claims, leases and patents issued by any government or
governmental authority which are necessary in connection with the ownership of
the Property and owns the reclamation bond referred to in section 3.1;

      (d)

to the best of the Vendor’s knowledge, the Property has been properly staked,
located and recorded pursuant to the applicable laws and regulations of Province
of Ontario and all mining claims comprising the Property are in good standing;

      (e)

to the best of the Vendor’s knowledge, there are no outstanding agreements or
options to acquire the Property or any portion thereof, and no person, firm or
corporation has any proprietary or possessor interest in the Property;

      (f)

to the best of the Vendor's knowledge, there are no outstanding orders or
directions relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Property and the
conduct of the operations related thereto, and the Vendor has not received any
notice of the same and is not aware of any basis on which any such orders or
direction could be made;

      (g)

to the best of the Vendor’s knowledge, there is no adverse claim or challenge
against or to the ownership of or title to any part of the Property and, to the
best of the Vendor’s knowledge there is no basis for such adverse claim or
challenge which may affect the Property;

      (h)

the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any person or company to a right of termination under, or result in the
creation or imposition of any lien, encumbrance or restriction of any nature
whatsoever upon or against the property or assets of the Vendor, under its
constating documents, any contract, agreement, indenture or other instrument to
which the Vendor is a party or by which it is bound, any law, judgment, order,
writ, injunction or decree of any court, administrative agency or other tribunal
or any regulation of any governmental authority;

      (i)

there are no actual or pending proceedings for, and the Vendor is unaware of any
basis for, the institution of any proceedings leading to the placing of the
Vendor in bankruptcy or subject to any other laws governing the affairs of
insolvent parties and the Property does not represent all or substantially all
of the Vendor’s corporate undertaking;

      (j)

to the best of the Vendor’s knowledge, reclamation and rehabilitation of those
parts of the Property which have been previously worked have been properly
completed in compliance with all applicable laws;

3

--------------------------------------------------------------------------------


  (k)

to the best of the Vendor’s knowledge, the Vendor has advised the Purchaser of
all of the material information relating to the mineral potential of the
Property; and

        (l)

to the best of the Vendor’s knowledge, there are no mine workings or waste dumps
or mine tailings on the property.


2.2

The representations and warranties contained in paragraph 2.1 are provided for
the exclusive benefit of the Purchaser, and a breach of any one or more
representations or warranties may be waived by the Purchaser in whole or in part
at any time without prejudice to its rights in respect of any other breach of
the same or any other representation or warranty, and the representations and
warranties contained in paragraph 2.1 will survive the execution and delivery of
this Agreement.

 





2.3

The Purchaser represents and warrants to the Vendor that:

 

(a)

the Purchaser is a valid and subsisting corporation duly incorporated and in
good standing under the laws of the State of Delaware;  

 

(b)

the Purchaser has the full right, power, capacity and authority to enter into,
execute and deliver this Agreement and to be bound by its terms;  

 

(c)

the consummation of this Agreement will not conflict with nor result in any
breach of its constating documents or any covenants or agreements contained in
or constitute a default under any agreement or other instrument whatever to
which the Purchaser is a party or by which the Purchaser is bound or to which
the Purchaser may be subject; and

 

(d)

no proceedings are pending for, and the Purchaser is unaware of any basis for,
the institution of any proceedings leading to the placing of the Purchaser in
bankruptcy or subject to any other laws governing the affairs of insolvent
parties.

  2.4

The representations and warranties contained in paragraph 2.3 are provided for
the exclusive benefit of the Vendor, and a breach of any one or more
representations or warranties may be waived by the Vendor in whole or in part at
any time without prejudice to its rights in respect of any other breach of the
same or any other representation or warranty, and the representations and
warranties contained in paragraph 2.3 will survive the execution and delivery of
this Agreement.

  2.5

The Vendor and the Purchaser acknowledge that the Vendor will maintain control
of the Property, subject to this Agreement, and subject to all appropriate local
and national governmental approvals and environmental considerations. 

  3.

PURCHASE

  3.1

The Vendor hereby sells to the Purchaser a one-hundred percent (100%) undivided
interest in and to the Property and all minerals on the Property, free and clear
of all claims, taxes, liens or encumbrances, on the terms and conditions set out
herein, including all historical and technical data in regards to the Property
and a reclamation bond deposit in the approximate amount of $37,000. 

  3.2

The consideration payable by the Purchaser to the Vendor pursuant to this
Agreement shall be:

 

(a)

 $140,000 cash, to be provided as follows:

   

(i)

$15,000 to be provided within five days of the Effective Date;

4

--------------------------------------------------------------------------------


  (ii)

$25,000 to be provided by March 15, 2008;

        (iii)

$25,000 to be provided by May 15, 2008 upon which time closing shall occur; and

        (iv)

$75,000 to be provided by June 15, 2008 failure of which payment will result in
rescission of this Agreement; and


  (b)

700,000 restricted Shares of common stock of the Purchaser and 700,000 share
purchase warrants, with each warrant exercisable into one restricted Share of
common stock at a price of $0.20 per Share for a period of two years, to be
issued no later than March 15, 2008.


3.3

If the Purchaser identifies any material defect in the Vendor’s title to the
Property, the Purchaser shall give the Vendor notice of such defect. If the
defect has not been cured within 60 days of receipt of such notice, the
Purchaser shall be entitled to take such curative action as is reasonably
necessary, and shall be entitled to deduct the costs and expenses incurred in
taking such action from Payments then otherwise due or accruing due to the
Vendor, not to exceed 50% of any payment balance due to the Vendor.  

 



3.4

If any third party asserts any right or claim to the Property or to any amounts
payable to the Vendor, the Purchaser may deposit up to 50% of any amounts
otherwise due to the Vendor in escrow with a suitable agent until the validity
of such right or claim has been finally resolved. If the Purchaser deposits said
amounts in escrow, the Purchaser shall be deemed not in default under this
Agreement for failure to pay such amounts to the Vendor.  

 



4.

PROPERTY EXPLORATION AND MAINTENANCE

 



4.1

The Purchaser shall be the operator in connection with the Property.

 



4.2

The Purchaser agrees that when acting as operator it will submit reports of its
exploration activities on the Property to the appropriate government or
regulatory authorities as may be required to maintain the Property in good
standing and will further provide copies of such information to the Vendor.  

 



5.

RIGHT OF ENTRY

 



5.1

The Purchaser and its employees, agents, directors, officers and independent
contractors will have the exclusive right in respect of the Property to:  

 



(a)

enter the Property without disturbance;  

 

(b)

do such prospecting, exploration, development and/or other mining work on and
under the Property to carry out exploration expenditures as the Purchaser may
determine necessary or desirable;  

 

 

(c)

bring and erect upon the Property such buildings, plant, machinery and equipment
as the Purchaser may deem necessary or desirable in its sole discretion; and  

 

(d)

remove from the Property all metals and minerals derived from its operations on
the Property as may be deemed necessary by the Purchaser for testing.  

5

--------------------------------------------------------------------------------


6.

RECORDING OF AGREEMENT



 

6.1

The Vendor and the Purchaser will execute and deliver such additional
documentation as legal counsel for the Vendor and the Purchaser determine is
necessary in order to duly register and record in the appropriate registration
and recording offices notice that the Vendor’s interest in and to the Property
is subject to and bound by the terms of this Agreement. 



 

7.

CONDITIONS PRECEDENT



 

7.1

The obligation of the Purchaser to consummate the transactions contemplated
under this Agreement is subject to the Purchaser being satisfied with the title
to the Property held by the Vendor which is for the Purchaser’s sole benefit and
may be waived in writing by the Purchaser. 



 

8.

JOINT OBLIGATIONS



 

8.1

Unless this Agreement is terminated in accordance with paragraph 12.1, the
parties covenant and agree with each other that during the Payment period in
paragraph 3.2, they will co-operate in good faith to: 


  (a)

maintain the Property in good standing by doing and filing all assessment work
or making payments in lieu thereof and by performing all other acts which may be
necessary in order to keep the Property in good standing and free and clear of
all liens and other charges arising from or out of the Purchaser's activities on
the Property;

   

 

  (b)

do all work on the Property in accordance with sound mining, exploration and
engineering practices and in compliance with all applicable laws, bylaws,
regulations, orders, and lawful requirements of any governmental or regulatory
authority and comply with all laws governing the possession of the Property,
including, without limitation, those governing safety, pollution and
environmental matters; and,

   

 

  (c)

maintain true and correct books, accounts and records of operations thereunder,
such records to be open at all reasonable times upon reasonable notice for
inspection by the other party or its duly authorized representative.


9.

RIGHTS AND OBLIGATIONS AFTER TERMINATION

 



9.1

If this Agreement terminates pursuant to the provisions of paragraph 12.1, then
the Purchaser will deliver a deed of quit claim or other appropriate instrument
to the Vendor in recordable form whereby the Purchaser will acknowledge and
agree that it has no interest either legal or equitable in and to the
Property.  

 



10.

FORCE MAJEURE

 



10.1

If either party is at any time during the Payment Period is prevented or delayed
in complying with any of the provisions of this Agreement (the "Affected Party")
by reason of strikes, lockouts, land claims and blockages, NGO activities,
forest or highway closures, earthquakes, subsidence, general collapse or
landslides, interference or the inability to secure on reasonable terms any
private or public permits or authorizations, labour, power or fuel shortages,
fires, wars, acts of God, civil disturbances, governmental regulations
restricting normal operations, shipping delays or any other reason or reasons
beyond the reasonable control of the Affected Party whether or not foreseeable
(provided that lack of sufficient funds to carry out exploration on the Property
will be deemed not to be beyond the reasonable control of the Affected Party),
then the time limited for the performance by the Affected Party 

6

--------------------------------------------------------------------------------


of its obligations hereunder will be extended by a period of time equal in
length to the period of each such prevention or delay. Nothing in this paragraph
10.1 or this Agreement will relieve either Party from its obligation to maintain
the claims comprising the Property in good standing and to comply with all
applicable laws and regulations including, without limitation, those governing
safety, pollution and environmental matters.

 

 

10.2

The Affected Party will promptly give notice to the other party of each event of
force majeure under paragraph 10.1 within 7 days of such event commencing and
upon cessation of such event will furnish the other party with written notice to
that effect together with particulars of the number of days by which the time
for performing the obligations of the Affected Party under this Agreement has
been extended by virtue of such event of force majeure and all preceding events
of force majeure.  



 

11.

CONFIDENTIAL INFORMATION



 

11.1

The terms of this Agreement and all information obtained in connection with the
performance of this Agreement will be the exclusive property of the parties
hereto and except as provided in paragraph 11.2, will not be disclosed to any
third party or the public without the prior written consent of the other party,
which consent will not be unreasonably withheld.



 

11.2

The consent required by paragraph 11.1 will not apply to a disclosure:



 



(a)

to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;  



 



(b)

to any third party to whom the disclosing party contemplates a transfer of all
or any part of its interest in this Agreement;  



 



(c)

to a governmental agency or to the public which such party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange;  



 







(d)

to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement; or  



 



(e)

in a prospectus or other offering document pursuant to which such party proposes
to raise financing to meet, in part, its obligations under this Agreement.  



 

12.

DEFAULT AND TERMINATION



 

12.1

Subject to section 10, if at any time during the Payment Period, a party is in
default of any requirement of this Agreement or is in breach of any provision
contained in this Agreement, the party affected by the default (the
"Non-Defaulting Party") may terminate this Agreement by giving written notice of
termination to the other party but only if:



 

(a)

it will have given to the other party written notice of the particular failure,
default, or breach on the part of the other party; and  



 

(b)

the other party has not, within 30 days following delivery of such written
notice of default, cured such default or commenced to cure such default, it
being agreed by each party that should it so commence to cure any default it
will prosecute such cure to completion without undue delay.  

7

--------------------------------------------------------------------------------


12.2

Notwithstanding any termination of this Agreement, the Purchaser will remain
liable for those obligations specified in Sections 9, 11 and 13 and the Vendor
will remain liable for its obligations under Subsection 3.4 and Sections 11 and
13.  

 



13.

INDEPENDENT ACTIVITIES

 



13.1

Except as expressly provided herein, each party shall have the free and
unrestricted right to independently engage in and receive the full benefit of
any and all business endeavours of any sort whatsoever, whether or not
competitive with the endeavours contemplated herein without consulting the other
or inviting or allowing the other to participate therein. No party shall be
under any fiduciary or other duty to the other which will prevent it from
engaging in or enjoying the benefits of competing endeavours within the general
scope of the endeavours contemplated herein. The legal doctrines of "corporate
opportunity" sometimes applied to persons engaged in a joint venture or having
fiduciary status shall not apply in the case of any party. In particular,
without limiting the foregoing, no party shall have any obligation to any other
party as to:  


  (a)

any opportunity to acquire, explore and develop any mining property, interest or
right presently owned by it or offered to it outside of the Property at any
time; and

        (b)

the erection of any mining plant, mill, smelter or refinery, whether or not such
mining plant, mill, smelter or refinery treats ores or concentrates from the
Property.


14.

INDEMNITY

 



14.1

The Vendor covenants and agrees with the Purchaser (which covenant and agreement
will survive the execution, delivery and termination of this Agreement) to
indemnify and save harmless the Purchaser against all liabilities, claims,
demands, actions, causes of action, damages, losses, costs, expenses or legal
fees suffered or incurred by the Purchaser, directly or indirectly, by reason of
or arising out of any warranties or representations on the part of the Vendor
herein being untrue or arising out of work done by the Vendor on or with respect
to the Property.  

 



14.2

The Purchaser covenants and agrees with the Vendor (which covenant and agreement
will survive the execution, delivery and termination of this Agreement) to
indemnify and save harmless the Vendor against all liabilities, claims, demands,
actions, causes of action, damages, losses, costs, expenses or legal fees
suffered or incurred by reason of or arising out of any warranties or
representations on the part of the Purchaser herein being untrue or arising out
of the Purchaser and its duly authorized representatives accessing the
Property.  

 



15.

INDEPENDENT LEGAL ADVICE


 

The Vendor acknowledges that:

        (a)

this Agreement was prepared by Clark Wilson LLP for the Purchaser;

        (b)

Clark Wilson LLP received instructions from the Purchaser and does not represent
the Vendor;

        (c)

the Vendor has been requested to obtain its own independent legal advice on this
Agreement prior to signing this Agreement;

        (d)

the Vendor has been given adequate time to obtain independent legal advice;

8

--------------------------------------------------------------------------------


  (e)

by signing this Agreement, the Vendor confirms that it fully understands this
Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice, the
Vendor waives its right to obtain independent legal advice.


16. GOVERNING LAW     16.1

This Agreement will be construed and in all respects governed by the laws of the
State of Nevada.

 



17.

NOTICES

 



17.1

All notices, payments and other required communications and deliveries to the
parties hereto will be in writing, and will be addressed to the parties as
follows or at such other address as the parties may specify from time to time:


  (a) to the Vendor:           635239 B.C. Ltd.     Suite 650 – 1500 West
Georgia Street     Vancouver, BC V6G 3A9           Attention: Mark Epstein      
 And:     (b) to the Purchaser:           General Metals Corporation     1 East
Liberty Street, Suite 6000     Reno, NV 89501           Attention: Mr. Stephen
Parent           with a copy to:           Clark Wilson LLP     800-885 West
Georgia Street     Vancouver BC, V6C 3H1           Attention: Mr. Bill Macdonald
 

Fax: 604-687-6314  

Notices must be delivered, sent by telex, telegram, Telecopier or mailed by
pre-paid post and addressed to the party to which notice is to be given. If
notice is sent by telex, telegram or Telecopier or is delivered, it will be
deemed to have been given and received at the time of transmission or delivery.
If notice is mailed, it will be deemed to have been received five business days
following the date of the mailing of the notice. If there is an interruption in
normal mail service due to strike, labour unrest or other cause at or prior to
the time a notice is mailed the notice will be sent by telex, telegram or
Telecopier or will be delivered.

9

--------------------------------------------------------------------------------


17.2 Either party hereto at any time or from time to time notify the other party
in writing of a change of address and the new address to which a notice will be
given thereafter until further change.     18. ASSIGNMENT     18.1 Each party
has the right to assign all or any part of its interest in the Property and this
Agreement. It shall be a condition to any such assignment that the assignee of
the interest being transferred agrees in writing to be bound by the terms of
this Agreement, as if it had been an original party hereto.     19. ARBITRATION
    19.1 If there is any disagreement, dispute or controversy (hereinafter
collectively called a "dispute") between the parties with respect to any matter
arising under this Agreement or the construction hereof, then the dispute shall
be determined by arbitration in accordance with the following procedures:    
(a)  the parties to the dispute shall appoint a single mutually acceptable
arbitrator. If the parties cannot agree upon a single arbitrator, then the party
on one side of the dispute shall name an arbitrator, and give notice thereof to
the party on the other side of the dispute;     (b)  the party on the other side
of the dispute shall within 14 days of the receipt of notice, name an
arbitrator; and     (c)  the two arbitrators so named shall, within seven days
of the naming of the later of them, name a third arbitrator. If the party on
either side of the dispute fails to name its arbitrator within the allotted
time, then the arbitrator named may make a determination of the dispute. Except
as expressly provided in this paragraph, the arbitration shall be in accordance
with the Commercial Arbitration Act (British Columbia) and conducted in
Vancouver BC. The decision shall be made within 30 days following the naming of
the latest of them, shall be based exclusively on the advancement of
exploration, development and production work on the Property and not on the
financial circumstances of the parties, and shall be conclusive and binding upon
the parties. The costs of arbitration shall be borne equally by the parties to
the dispute unless otherwise determined by the arbitrator(s) in the award.    
20. ENTIRE AGREEMENT     20.1 This Agreement constitutes the entire agreement
between the Vendor and the Purchaser and will supersede and replace any other
agreement or arrangement, whether oral or in writing, previously existing
between the parties with respect to the subject matter of this Agreement.    
21. CONSENT OR WAIVER     21.1 No consent or waiver, express or implied, by
either party hereto in respect of any breach or default by the other party in
the performance by such other party of its obligations under this Agreement will
be deemed or construed to be consent to or waiver or any other breach or
default.     22. FURTHER ASSURANCES     22.1 The parties will promptly execute,
or cause to be executed, all bills of sale, transfers, documents, conveyances
and other instruments of further assurance which may be reasonably necessary

10

--------------------------------------------------------------------------------

or advisable to carry out fully the intent and purpose of this Agreement or to
record wherever appropriate the respective interests from time to time of the
parties hereto in and to the Property.

23. SEVERABILITY     23.1 If any provision of this Agreement is or will become
illegal, unenforceable or invalid for any reason whatsoever, such illegal,
unenforceable or invalid provisions will be severable from the remainder of this
Agreement and will not affect the legality, enforceability or validity of the
remaining provisions of this Agreement.   24. ENUREMENT     24.1 This Agreement
will enure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.   25. AMENDMENTS     25.1 This Agreement may
only be amended in writing with the mutual consent of all parties.     26.
COUNTERPARTS     26.1 This Agreement may be executed in any number of
counterparts and by facsimile transmission with the same effect as if all
parties hereto had signed the same document. All counterparts will be construed
together and constitute one and the same agreement. IN WITNESS WHEREOF the
parties hereto have executed this Agreement the 29th day of February, 2008


GENERAL METALS CORPORATION    Per:  /s/ Stephen Parent     Authorized Signatory
      635239 B.C. LTD.    Per: /s/ signed     Authorized Signatory

11

--------------------------------------------------------------------------------

SCHEDULE "A"

BANNOCKBURN GOLD PROPERTY

The Bannockburn Gold Property consists of two (2) mineral claims as well as
rights to the Lloyd Patent located in the Madoc Township, Hastings County,
Province of Ontario, Canada.

Claim Name Lot No. Concession Type of Interest EO652301 Leased Part of 29 VI
Mining Lease EO652302 Leased Part of 29 VI Mining Lease Lloyd Patent Part of 28
V Fee Simple Ownership

Bannockburn portion: Mineral Claims covering Part of Lot 28, Concession 5, Madoc
Twp., County of Hastings, Ontario, lying to the west of the most westerly bank
of Moira River of approximately 125 acres; and

Mono portion: Leased Mining Claims EO652301, containing 54.88 acres, more or
less, composed of that part of Lot 29, concession VI, in Madoc Twp., County of
Hastings, designated as Part 8 on said plan and Mining Claim EO652302,
containing more or less 48.46 acres and being composed of Lot 29, Concession VI,
in said Twp. designated Parts 9, 10 and 11 on said Plan and covering in
aggregate the East 1/2 of Lot 29, Concession 6, Madoc Twp., Hastings County,
Ontario.

12

--------------------------------------------------------------------------------